Citation Nr: 0405001	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel








INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized Philippine guerrilla service from October 1941 to 
April 1942 and from July 1945 to April 1946.  He died in June 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila.


FINDINGS OF FACT

1.  The veteran died in June 1991 at the age of 74.

2.  During his lifetime, the veteran had not established 
service connection for any disability.

3.  A Certificate of Death certifies acute respiratory 
failure as the veteran's immediate cause of death, severe 
bronchospasm as the antecedent cause, chronic obstructive 
pulmonary disease secondary to chronic bronchitis, with other 
significant conditions of emphysema and pulmonary 
tuberculosis.

4.  A pulmonary disease was not manifested in service; 
pulmonary tuberculosis (PTB) was not manifested within three 
years of the veteran's discharge from service; and there is 
no competent (medical) evidence that relates the veteran's 
cause of death to his active service.

5.  The veteran's death was not due to a disability of 
service origin, nor did a service-connected disability 
substantially or materially contribute to cause his death.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A..  

In the present case, the appellant was informed of the 
evidence needed to substantiate her claim by means of August 
2001 and August 2003 letters from the RO, the March 2002 and 
November 2002 rating decisions, and the April 2003 Statement 
of the Case.  In these documents, the appellant was informed 
of the basis for the denial of her claim, of the type of 
evidence that she needed to submit to substantiate her claim, 
and of all regulations pertinent to her claim.  

The August 2001 letter was issued prior to the adjudication 
of the appellant's claim and specifically advised her of the 
provisions of the VCAA, including which evidence and 
information was her responsibility, and which evidence would 
be obtained by the RO.  Accordingly, the RO's actions 
complied with the holding of Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan 13, 2004) which held, in part, that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.

In addition, Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that subsequent documents provided 
to the appellant fully notified her of the need to submit any 
evidence pertaining to her claim.  In August 2003, the 
appellant submitted a written statement that she had no 
additional evidence to submit and desired that her case be 
certified to the Board.  While the August 2001 letter advised 
the appellant to submit evidence within 60 days, she was also 
informed that evidence received within one year would be 
considered.  In fact, everything she has submitted to date 
has been accepted for the record and considered.  Under the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, (Dec. 16, 2003) (to be codified 38 U.S.C. 
§ __), the Board may proceed with appellate review.  The 
Board finds that these various documents and letters provided 
to the appellant satisfy the notice requirements of the VCAA.  
She is not prejudiced by any technical notice deficiency, and 
a remand to correct any such deficiency would serve no useful 
purpose.  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004).  

As to the duty to assist, the RO considered service medical 
records, VA medical records, and private medical reports.  
The appellant has submitted no additional evidence and did 
not request a personal hearing.  In claims for disability 
compensation the VCAA requires that VA obtain medical 
opinions when necessary for an adequate decision.  A medical 
opinion is deemed to be necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4). 

A recent opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision that requires VA to 
obtain a medical opinion only when the record indicates that 
the disability may be related to active service but does not 
contain sufficient medical evidence to make a decision on the 
claim.  In other words, the appellant is required to show 
some causal connection between the death or disability and 
military service.  See Wells v. Principi, 326 F.3d 1381 
(2003).  Although a VA medical opinion was not obtained in 
this case, the probative evidence of record does not show the 
veteran sustained an event, disease, or injury in service 
that is related to his cause of death.  For this reason, the 
Board finds a VA medical opinion is not necessary for an 
adequate decision.  Consequently, the RO has fulfilled its 
duty to assist the appellant and no further action is 
necessary to comply with the VCAA.  

The appellant believes that the veteran's death was related 
to his period of active service.  The Certificate of Death 
shows that the veteran died in June 1991 due to acute 
respiratory failure caused by severe bronchospasm, with 
additional conditions of chronic obstructive pulmonary 
disease secondary to chronic bronchitis, emphysema, and PTB.

The service medical records consist of a July 1945 physical 
examination report, September 1945 clinical records, and an 
April 1946 Affidavit for Philippine Army Personnel.  The July 
1945 examination and the April 1946 Affidavit contain no 
complaints or findings of pulmonary disease.  In September 
1945, mild bronchial asthma was diagnosed.  The veteran 
returned to duty within a few days; a chest x-ray found no 
evidence of pulmonary infiltration.  

A private medical report shows that the veteran was 
hospitalized from April to June 1964 due to acute infectious 
hepatitis.  A February 1967 chest x-ray found densities of 
the left and right hemithorax.  A March 1967 private medical 
report stated that the veteran had pulmonary tuberculosis 
since 1962.  A September 1967 radiology report contained an 
impression of active, moderately advanced, PTB.  

VA hospital reports show that the veteran was admitted with a 
diagnosis of PTB in February 1967, June 1968, April 1972, 
November 1986, and May 1991.  It was indicated that the 
veteran had had tuberculosis since 1962.  In May 1991, 
chronic obstructive pulmonary disease was diagnosed.  

The appellant submitted a private medical report dated in 
January 1944 that diagnosed the veteran with heart disease, 
bronchospasm, chronic bronchitis, pulmonary emphysema, and 
PTB.  The report contained definitions of the diagnoses, but 
no objective findings or diagnostic tests to support the 
diagnoses.  The RO determined that this report could not be 
accepted as credible evidence because the tuberculosis 
medication listed by the physician was not available in 
January 1944.  In addition, the reporting physician was not 
found registered on a search of all certified physicians in 
the Philippines.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Service 
connection may be presumed for PTB, if it became manifest to 
a degree of 10 percent or more within three years of 
separation from active service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  For PTB shown by x-ray in active 
service, x-ray evidence alone may be adequate for a grant of 
direct service connection.  38 C.F.R. § 3.370.  However, a 
diagnosis of active PTB by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service (during the presumptive 
period), unless confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).

Applying the above law to the facts of this case, the Board 
finds that a preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The record 
establishes that the veteran died of complications from 
pulmonary disease.  The record is devoid of any evidence that 
relates any chronic pulmonary disease to the veteran's active 
service.  There is no evidence that the veteran incurred such 
a chronic disability during active service or that PTB was 
manifested within the presumptive period following separation 
from active service.  Rather, the evidence shows that the 
veteran developed PTB many years following his discharge from 
service.  

While the veteran had an episode of bronchial asthma in 
service, there is no competent evidence that this episode was 
other than acute or that it was related to his subsequent 
death-causing pulmonary disabilities.  For the reasons 
discussed above, the medical report dated January 1944 and 
submitted by the appellant is not considered credible.  In 
addition, that report did not contain the acceptable 
clinical, x-ray or laboratory studies necessary for a 
diagnosis of PTB.  The report is also inconsistent with the 
VA and private medical evidence that identify the onset of 
the veteran's PTB as many years later.

Although the appellant believes that the veteran's death was 
due to active service, the record contains no competent 
(medical) evidence to corroborate this belief.  She herself 
is a layperson, and as such is not competent to opine 
regarding medical etiology.  In conclusion, the record 
contains no competent evidence that any disability that was 
incurred or aggravated in service caused or contributed to 
cause the veteran's death.  Therefore, service connection 
must be denied. 



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



